JUSTICE WEBBER, dissenting: I cannot concur in the result reached by my colleagues and suggest that they misread Kropel. Section 10—1—18 of the Municipal Code, cited in the majority opinion, sets up a clear three-step system of punishments for an errant officer: 1. Suspension for less than 5 days. 2. Suspension for more than 5 days but less than 30 days. 3. Removal, discharge, or suspension for more than 30 days. Step 1 is only a woodshedding and does not entitle the officer to a hearing. Step 2 is self-executing, but the officer is entitled to a hearing after the fact as to the “propriety” of the suspension. Step 3 requires a hearing before imposition of the punishment. Step 2, in my opinion, is simply a guilty-or-not-guilty judgment by the commission, and I believe that this is borne out by the italicized language of Kropel quoted in the majority opinion. “If the board does not approve the suspension,” it must place the officer in statu quo ante. The supreme court said nothing about reducing, mitigating, or tinkering with the number of days of suspension. Hence, the commission has an all-or-nothing choice: It can approve and the suspension stands, or it can disapprove and “enter appropriate orders to place the officer in the same position as had the suspension not been levied in the first instance.” If Kropel is to be understood to encompass as broad a range as suggested by the majority, what is to happen if the commission approves the suspension but believes that it should be more than 30 days? Does it have the power under Kropel to increase the suspension to 45 days? Or 60 days? Or to discharge altogether? To ask the question is to answer it. No. Plenary powers are conferred on the commission only under step 3. I find an analogy, albeit an imperfect one, in the criminal area. Section 5—5—4.1 of the Unified Code of Corrections (Ill. Rev. Stat. 1979, ch. 38, par. 1005—5—4.1) conferred upon a reviewing court the power to modify a sentence, including the power to increase or decrease it. In People v. Cox (1980), 82 Ill. 2d 268, 412 N.E.2d 541, the supreme court held that the power of reduction infringed upon its Rule 615(b) (4) (73 Ill. 2d R. 615(b)(4)) and hence was null and void, but the underlying principle remains the same: There must be found in either a legislative enactment or in a rule the specific power to reduce punishment. No such specificity appears in the instant case either in section 10—1—18 of the Municipal Code or in Kropel. The majority opinion relies upon inference and surmise to reach its conclusion. “Propriety” is etymologically related to both “proper” and “property.” The fundamental meaning of the latter is “a peculiar and characteristic quality of a thing or, formerly, a person; as, the properties of a triangle.” Webster’s Second New International Dictionary 1984 (1959). “Propriety” stresses conformity to a standard of what is correct. Thus, the standard of review in step 2 is whether any suspension at all is justified, not how much. The commission acted beyond its statutory power in reducing the suspension, and the circuit court was in error in affirming its action. It is obvious that the commission approved a suspension and therefore nothing would be accomplished by a remandment. I would, therefore, pursuant to the authority of Supreme Court Rule 366(a)(5) (73 Ill. 2d R. 366(a)(5)) reverse the circuit court and vacate that portion of the commission’s order which reduces the period of suspension.